LyoN, C. J.
It is a fundamental rule in the law of libel and slander that the general reputation of the plaintiff is in issue, and if the defendant satisfies the jury that such repu*339tation is bad it goes in mitigation of damages. This is on the principle that, in the nature of things, a person with a soiled reputation cannot be damaged by a libel or slander against his character to the extent that he would were his reputation good. This rule is fairly expressed in the proposed instruction quoted in the above statement of the case, and the same or its equivalent should have been given the jury. It is earnestly maintained by counsel for plaintiff that such equivalent was so given. All the court said to the jury on the subject was: “Not only Mrs. Nellii reputation for chastity must you take into consideration, but also her general reputation,” and, “in determining ihe amount of the damages, you will consider the nature of the charge made in this article; the injury which is produced upon the feelings of the plaintiff. You must consider her character and reputation, her social standing among her ‘ friends and acquaintances and the public generally, and her mental suffering on account of this publication.”
We think the above remarks to the jury are not the equivalent of the instruction proposed, for they do not expressly, nor by clear implication, inform the jury that “a woman whose reputation for chastity is bad cannot suffer the same damages as a woman of good reputation would, if an article was published about her, reflecting upon her chastity.” Defendants were entitled to have the jury so instructed, and the refusal to do so is error.
By the Gourt.— The judgment of the superior court is reversed, and the cause will be remanded for a new trial.